Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on 02/10/2021 has been entered. Claims 1-18 remain pending in the application. Applicant’s amendments to the claims have overcome every specification objection previously set forth in the non-final Office Action mailed 10/07/2020. New grounds for rejection, necessitated by amendments, are discussed.

Claim Interpretation
The claims contain limitations which are directed to intended uses or capabilities of the claimed invention. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2114.
The limitations “produces a drain current in response to a pulse bias applied to the gate of the transistor via the functionalized electrode” and “the transistor produces a drain current in response to a gate pulse applied to the first electrode pad of the base structure” are interpreted as intended uses of the claimed medical sensors and are considered and given patentable weight to the extent which effects the structure of the medical sensors. 
	
Claim Rejections - 35 USC § 112
Claims 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, claim 5 recites the limitation “a gate electrode of the transistor”, which is unclear. It is unclear if the “gate electrode of the transistor” of claim 5 is the same or different from “a gate of the transistor” of claim 1, line 4. Claims 6-7
Regarding claim 6, claim 6 recites the limitation "the gate" in line 2.  It is unclear if “the gate” of claim 6 is referring to “a gate of the transistor” of claim 1, line 4 or “a gate electrode of the transistor” of claim 5, line 2. Also, it is unclear if “the gate” of claim 6 is the same or different from the established “gate electrode” of claim 5, line 2.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5-7, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ren et al. (US 20110088456 A1, hereinafter “Ren”). 
Regarding claim 1, Ren teaches a base structure (Fig. 4, “substrate”) comprising a functionalized sensing area (area of “Pt” of “Active Sensor”); and a transistor (AlGaN/GaN structure; paragraph [0027]) disposed on the base structure adjacent to the functionalized sensing area (Fig. 4 shows the AlGaN/GaN adjacent to Pt; “adjacent” is interpreted as close to or near), where a gate of the transistor (the gate is interpreted as a region on the AlGaN/GaN where an oxide and Pt is deposited on in Fig. 4; paragraph [0032] teaches an oxide can be deposited on the gate region) is electrically coupled to the sensing area (the sensing area Pt is electrically coupled to the gate through the “oxide” structure of Fig. 4) .
Regarding claim 2, Ren teaches all of the elements of the current invention as stated above. Ren further teaches wherein the transistor is an AIGaN/GaN high electron mobility transistor (HEMT) (paragraph [0016]; Fig. 4).
Regarding claim 5, Ren teaches all of the elements of the current invention as stated above. Ren further teaches wherein the functionalized sensing area comprises a functionalized electrode (Fig. 4; “Pt” structure of “Active Sensor”) separate from a gate electrode of the transistor (Fig. 4 shows “Pt” separated from the gate electrode of the transistor by the oxide).
Regarding claim 6, Ren teaches all of the elements of the current invention as stated above. Ren further teaches wherein the transistor is capable of producing a drain current in response to a pulsed bias applied to the gate of the transistor via the functionalized electrode, the drain current corresponding to an amount of a target present in a sample disposed on the base structure (paragraph [0019] teaches a drain current is used to monitor hydrogen concentration).
Regarding claim 7, Ren teaches all of the elements of the current invention as stated above. Ren further teaches wherein the gate electrode is a nonfunctionalized electrode (the gate electrode is interpreted as a region on the AlGaN/GaN where an oxide and Pt is deposited on in Fig. 4, which is not functionalized) disposed adjacent to the functionalized electrode (Fig. 4 shows the gate electrode, which is the region on the AlGaN/GaN where the oxide and Pt is deposited, adjacent to the functionalized electrode, Pt; “adjacent” is interpreted as close to or near).

Regarding claim 10, Ren teaches a medical sensor, comprising: a base structure (Fig. 4, “substrate”) comprising a functionalized sensing area (area of “Pt” of “Active Sensor”) disposed on a first electrode pad (“oxide” structure of “Active Sensor”) and a reference sensing area (area of “Ti/Au” of “Control Sensor”) disposed on a second electrode pad (“oxide” structure of “Control Sensor”) separated from the first electrode pad (Active Sensor is separate from Control Sensor); and a transistor (AlGaN/GaN structure; paragraph [0027]) having a gate (the gate is interpreted as a region on the AlGaN/GaN where an oxide and Pt is deposited on in Fig. 4; paragraph [0032] teaches an oxide can be deposited on the gate region) electrically coupled to the second electrode pad of the base structure (Fig. 4 shows gate region, which is the region on the AlGaN/GaN where the “Oxide” of the Control Sensor is on, coupled to the transistor AlGaN/GaN), where the transistor is capable of producing a drain current in response to a gate pulse applied to the first electrode pad of the base structure, the produces a drain current corresponding to an amount of a target present in a sample disposed on the base structure (paragraph [0019] teaches a drain current is used to monitor hydrogen concentration).
Regarding claim 11, Ren teaches all of the elements of the current invention as stated above. Ren further teaches wherein the transistor is an AIGaN/GaN high electron mobility transistor (HEMT) (paragraph [0016]; Fig. 4).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ren as applied to claim 1 above, and further in view of Ram et al. (WO 2017153909 A1, hereinafter “Ram”). 
Regarding claim 3, Ren teaches all of the elements of the current invention stated above. While Ren teaches the transistor can be HEMTs such as AlGaN/InGaN/GaN, AlN/GaN, AlN/InGaN/GaN, AlGaAs/GaAs, AlGaAs/InGaAs, InAlAs/InGaAs, and InGaP/GaAs single or double heterojunction HEMTs, Ren fails to explicitly teach the transistor is a GaAs MESFET, an lnP FET, a heterojunction bipolar transistor, a Si MOSFET, a SiCMOS transistor, a SiGe FET, a biCMOS transistor or an III-V semiconductor based HEMT.
Ram teaches a micro electronic sensor including a HEMT (abstract) with a biochemical layer (Fig. 9a, element 21) that can be made of biomolecules such as DNA, antibodies and proteins (paragraph [0080]). Ram teaches the transistor is a III-V semiconductor based HEMT (paragraph [0022]), such as GaN and AlGaN, that allows for high-voltage and high-power switching and thus allows for smaller and more efficient devices (paragraph [0013]).

Regarding claim 4, Ren in view of Ram teach all of the elements of the current invention stated above. Ram further teaches the III-V semiconductor based HEMT is a GaAs based HEMT (paragraph [0022]) that is ultrasensitive (paragraph [0023]).
Regarding claim 8, Ren teaches all of the elements of the current invention as stated above. Ren fails to teach wherein the functionalized sensing area is functionalized for antibody-antigens, enzymes, hybridized DNA or RNA, proteins, peptides or aptamers.
Ram teaches a micro electronic sensor including a HEMT (abstract) with a biochemical layer (Fig. 9a, element 21) that can be made of biomolecules such as DNA, antibodies and proteins (paragraph [0080]). 
Examiner further finds that Ren contained a device (i.e., hydrogen sensor) which differed from the claimed device by the substitution of component(s) (i.e., the claimed functionalized sensing area functionalized for antibody-antigens, enzymes, hybridized DNA or RNA, proteins, peptides or aptamers) with other component(s) (i.e., Ren’s hydrogen sensing element, Pt ), and the substituted components and their functions were known in the art as above set forth.  An ordinarily skilled artisan at the time of invention could have substituted one known element with another (i.e., substituting Ren’s Pt with Ram’s biochemical layer), and the results of the substitution (i.e., a functionalized sensing area functionalized for antibody-antigens, enzymes, hybridized DNA or RNA, proteins, peptides or aptamers) would have been predictable.
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan at the time of invention to substitute the functionalized sensing area (“Pt”) of Ren with the biochemical layer of Ram, since the result would have been predictable.

If it is determined that Ren fails to teach the claim limitations of claim 5 as stated above, claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ren as applied to claim 1 above, and further in view of Klootwijk et al. (US 20150276667 A1, hereinafter “Klootwijk”).
Regarding claim 5, Ren teaches all of the elements of the current invention as stated above. Ren further teaches wherein the functionalized sensing area comprises a functionalized electrode (Fig. 4; “Pt” structure of “Active Sensor”) separate from a gate electrode of the transistor (Fig. 4 shows “Pt” separated from the gate electrode of the transistor by the oxide).
However, if is determined that Ren fails to teach wherein the functionalized sensing area comprises a functionalized electrode separate from a gate electrode of the transistor, Klootwijk teaches an analyte sensor (abstract) wherein a functionalized channel region is conductively coupled to a gate that is separate from the functionalized channel region by a metallization structure (paragraph [0014], teaches an extended gate).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ren to incorporate the teachings of Klootwijk to provide the functionalized electrode separate from a gate electrode of the transistor. Doing so would be a simple substitution of the functionalized sensing area of Ren with the functionalized sensing area of Klootwijk that would have a reasonable expectation of successfully detecting an analyte. 

Claim 9, 16, 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ren as applied to claim 1 above, and further in view of Knopfmacher et al. (US 20150355129 A1, hereinafter “Knopfmacher”).
Regarding claim 9, Ren teaches all of the elements of the current invention as stated above. While Ren teaches the base structure comprises sapphire, silicon carbide or silicon (paragraph [0027], Ren fails to teach wherein the base structure comprises a glass slide, a paper strip or a plastic strip.
Knopfmacher teaches a medical sensor (Fig. 1, element 3) comprising a base structure (Figs. 4A and 4B, element 71) comprising a functionalized sensing area (Figs. 4A and 4B, “functionalized area”) and a transistor (claims 1 and 16; paragraph [0070] teaches a base structure having a functionalized sensing area comprising a first electrical component that can be a transistor) disposed on the base 
Examiner further finds that the prior art of Ren contained a device (i.e., hydrogen sensor comprising a base structure comprising sapphire, silicon carbide or silicon) which differed from the claimed device by the substitution of component(s) (i.e., the claimed base structure comprising a glass slide, a paper strip or a paper strip) with other component(s) (i.e., sapphire, silicon carbide or silicon), and the substituted components and their functions were known in the art as above set forth.  An ordinarily skilled artisan at the time of invention could have substituted one known element with another (i.e., substituting the base structure of Ren with the base structure of Knopfmacher), and the results of the substitution (i.e., successful use of glass or plastic as a base structure for the sensor) would have been predictable.
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan at the time of invention to substitute the base structure of Ren with the base structure of Knopfmacher since the result would have been predictable.
Regarding claim 16, Ren teaches all of the elements of the current invention as stated above. Ren fails to teach wherein the base structure is a glass slide.
Knopfmacher further teaches the base structure comprises glass (paragraph [0070]).
Examiner further finds that the prior art of Ren contained a device (i.e., hydrogen sensor comprising a base structure comprising sapphire, silicon carbide or silicon) which differed from the claimed device by the substitution of component(s) (i.e., the claimed base structure being a glass slide) with other component(s) (i.e., sapphire, silicon carbide or silicon), and the substituted components and their functions were known in the art as above set forth.  An ordinarily skilled artisan at the time of invention could have substituted one known element with another (i.e., substituting the base structure of 
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan at the time of invention to substitute the base structure of Ren with the base structure, being a glass slide, of Knopfmacher since the result would have been predictable.
Regarding claim 17, Ren teaches all of the elements of the current invention as stated above. Ren fails to teach wherein the base structure is a plastic strip.
Knopfmacher further teaches the base structure comprises a plastic strip (paragraph [0070]).
Examiner further finds that the prior art of Ren contained a device (i.e., hydrogen sensor comprising a base structure comprising sapphire, silicon carbide or silicon) which differed from the claimed device by the substitution of component(s) (i.e., the claimed base structure being a plastic strip) with other component(s) (i.e., sapphire, silicon carbide or silicon), and the substituted components and their functions were known in the art as above set forth.  An ordinarily skilled artisan at the time of invention could have substituted one known element with another (i.e., substituting the base structure of Ren with the base structure, being plastic strip, of Knopfmacher), and the results of the substitution (i.e., successful use of glass as a base structure for the sensor) would have been predictable.
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan at the time of invention to substitute the base structure of Ren with the base structure, being a plastic strip, of Knopfmacher since the result would have been predictable.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ren as applied to claim 10 above, and further in view of Sarangadharan et al. (Sarangadharan, Indu, et al., “High sensitivity cardiac troponin I detection in physiological environment using AlGaN/GaN High Electron Mobility Transistor (HEMT) Biosensors”, September 2017, Biosensors and Bioelectronics, 100, p282-289. Hereinafter “Sarangadharan”).
Regarding claim 12, Ren teaches all of the elements of the current invention as stated above. Ren fails to teach wherein the functionalized sensing area is functionalized with a troponin antibody.

Examiner further finds that the prior art of Ren contained a device (i.e., the functionalized sensing area being Pt to selectively absorb hydrogen gas) which differed from the claimed device by the substitution of component(s) (i.e., the claimed functionalized sensing area functionalized with a troponin antibody) with other component(s) (i.e., the functionalized sensing area functionalized with the troponin antibody of Sarangadharan), and the substituted components and their functions were known in the art as above set forth.  An ordinarily skilled artisan at the time of invention could have substituted one known element with another (i.e., substituting Ren’s Pt with Sarangadharan’s troponin antibody), and the results of the substitution (i.e., successfully detecting Acute Myocardial Infarction and other cardiac muscle damage related diseases with high sensitivity) would have been predictable.
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan at the time of invention to substitute the functionalized sensing area (area of “Pt” of “Active Sensor”) of Ren with the functionalized sensing area is functionalized with a troponin antibody (page 284, right column) of Sarangadharan since the result would have been predictable.
Regarding claim 13, Ren in view of Sarangadharan teaches all of the elements of the current invention as stated above. Sarangadharan further teaches wherein the troponin antibody is bound to the functionalized sensing area by a binding agent (page 283, section 2.2, “IgG molecule”) disposed on a first electrode pad (page 283, section 2.2, “Au gate electrode).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ren in view of Sarangadharan as applied above to claims 13, and further in view of Ren et al. (US 20100188069 A1, hereinafter “Patent ‘069”). 
Regarding claim 14, Ren in view of Sarangadharan teach all of the elements of the current invention as stated above. Ren in view of Sarangadharan fail to teach the binding agent is thioglycolic acid (TGA, HSCH2COOH).
Patent ‘069 teaches a medical sensor (Fig. 17B) comprising a HEMT (abstract) wherein the transistor is an AlGaN/GaN HEMT (Fig. 2; claim 1; paragraph [0006]). Patent ‘069  teaches the AlGaN/GaN HEMT drain-source current has a rapid response to a specific analyte (paragraph [0086]), the AlGaN/GaN HEMT allows for creation of a low cost biosensor (paragraph [0067]), and AlGaN/GaN HEMT allows for simple, fast, and convenient detection (paragraph [0062]). Patent ‘069 teaches the medical sensor wherein an antibody is bound to a functionalized sensing area by a binding agent that is thioglycolic acid (claim 6; paragraph [0113]). 
Examiner further finds that the prior art of modified Ren contained a device (i.e., troponin antibody functionalized with an IgG molecule) which differed from the claimed device by the substitution of component(s) (i.e., the claimed troponin antibody functionalized with thioglycolic acid) with other component(s) (i.e., IgG molecule), and the substituted components and their functions were known in the art as above set forth.  An ordinarily skilled artisan at the time of invention could have substituted one known element with another (i.e., substituting the IgG binding agent of Ren in view of Sarangadharan with the thioglycolic acid of Patent ‘069), and the results of the substitution (i.e., successfully binding a troponin antibody to the functionalized sensing area to allow for a simple, fast, and convenient detection of specific analytes) would have been predictable.
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan at the time of invention to substitute the binding agent (IgG molecule) of Ren in view of Sarangadharan with the binding agent (thioglycolic acid) of Patent ‘069 since the result would have been predictable.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ren as applied to claim 1 above, and further in view of Shukla et al. (Shukla, Shruti, et al. “Rapid Detection Strategies for the Global Threat of Zika Virus: Current State, New Hypotheses, and Limitations”, October 2016, Frontiers in Microbiology, 7:1685. Hereinafter “Shukla”).
Regarding claim 15, Ren teaches all of the elements of the current invention as stated above. Ren fails to teach wherein the functionalized sensing area is functionalized with a Zika antibody.
Shukla teaches recent outbreaks of Zika virus infections have become fatal on a daily basis in the Americas and that there is an urgent need to develop rapid detection methods for Zika virus (page 2, left column). Shukla teaches diagnosis of Zika virus in the laboratory is generally based on viral RNA or antibody based detection assays (page 2, right column, section “available detection methods for ZIKV”), however molecular technique-based assays are considered more reliable due to the cross-reactivity of IgM antibodies among the candidate flaviviruses (page 3, left column). Shukla teaches a methodology could be extended for accurate detection of Zika virus through the immobilization of an anti-ZIKV antibody on the functionalized surface of graphite magnetic nanoparticles (page 7, right column). Shukla teaches immobilizing Zika probes onto a polyether sulfone membrane strip in a capture zone to detect Zika virus (page 8, right column).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ren to incorporate the teachings of Shukla to provide the functionalized sensing area functionalized with a Zika antibody. A person of ordinary skill in the art would be motivated to test for the Zika virus due to concerns of outbreak as taught by Shukla, and would substitute functionalized sensing area of Ren with a functionalized sensing area functionalized with a Zika antibody to test for the virus, given their symptoms or known health status. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ren as applied to claim 10 above, and further in view of Suk et al. (KR 20150111395 A, hereinafter “Suk”).
Regarding claim 18, Ren teaches all of the elements of the current invention as stated above. Ren fails to teach wherein the base structure is a paper strip.
Suk teaches a transistor manufacturing method (abstract) for a medical sensor (page 4 teaches measuring analytes from blood) wherein the base structure for biosensors could include a plastic, paper, glass, or silicone substrate (page 1, section “background-art”). Suk teaches that printed electronics technology possible on plastic, paper, glass, or silicone substrates is advantageous to reduce costs and allow for a fast, simple, and environmentally production process (page 1, section “background-art”).
.

Response to Arguments
Applicant’s arguments, see pages 7-12, filed 02/10/2021, with respect to the rejection(s) of claim(s) 1, 6 and 10 under 35 U.S.C. 102 and 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejections has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ren et al. (US 20110088456 A1) as detailed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338.  The examiner can normally be reached on M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HENRY H NGUYEN/             Examiner, Art Unit 1798                                                                                                                                                                                           
/MATTHEW D KRCHA/             Primary Examiner, Art Unit 1798